Judge BECTON
dissenting.
The majority’s reliance on Lucas v. Burlington Industries, 57 N.C. App. 366, 291 S.E. 2d 360, disc. rev. allowed, 306 N.C. 385, 294 S.E. 2d 209 (1982), remanded by order (9 November 1982) (settled by parties before argument in Supreme Court), is misplaced. Considering Hilliard v. Apex Cabinet Company, 305 N.C. 593, 290 *376S.E. 2d 682 (1982) and Donnell v. Cone Mills Corporation, 60 N.C. App. 338, 299 S.E. 2d 436, disc. rev. denied, 308 N.C. 190, 302 S.E. 2d 243 (1983), and believing the evidence in the record supports the findings of fact underlying the conclusions of law that plaintiff is disabled and has a compensable occupational disease, I dissent.
The precedential value of Lucas is questionable at best. Lucas derived its primary strength from Sebastian v. Hair Styling, 40 N.C. App. 30, 251 S.E. 2d 872, disc. rev. denied, 297 N.C. 301, 254 S.E. 2d 921 (1979) and Mills v. J. P. Stevens & Company, 53 N.C. App. 341, 280 S.E. 2d 802, disc. rev. denied, 304 N.C. 196, 285 S.E. 2d 100 (1981). However, both of those cases were specifically limited to their facts by this Court’s later opinion in Hilliard v. Apex Cabinet Company, 54 N.C. App. 173, 282 S.E. 2d 828, rev. on other grounds, 305 N.C. 593, 290 S.E. 2d 682 (1982) because Sebastian and Mills had peculiar sensitivities that were personal in nature. Later still this Court in Donnell said:
But Mills can be distinguished on its facts. The plaintiff there did not meet his burden of proof on the disability issue and the Commission held against him. The case sub judice is different because there is sufficient competent evidence in the record to support the Commission’s findings for the plaintiff.
60 N.C. App. at 343, 299 S.E. 2d at 439.
Equally important, the Lucas Court never considered the North Carolina Supreme Court’s opinion in Hilliard which recognized that a person could be considered disabled even though physically able to work. Lucas was filed fourteen days after Hilliard but did not cite Hilliard. In Hilliard, one of the doctors found no disability and opined that Mr. Hilliard could return to work. Another doctor found no abnormality, no permanent damage, and concluded that Mr. Hilliard could return to work in an environment free of wood dust and chemical fumes. Indeed, Mr. Hilliard worked part time as a carpenter and set up his own cabinet shop as a sole proprietor, earning $7,114.43 in 1978. 305 N.C. at 598, 290 S.E. 2d at 685 (Exum, J., concurring). Notwithstanding these facts, the Supreme Court remanded Hilliard for the Industrial Commission to determine whether Mr. Hilliard was unable to find a job in a pollutant-free environment because of his age, lack of education, and limited work experience.
*377In the case sub judice, the evidence shows, and the Commission found, that the claimant’s “partial incapacity to work and earn wages results from his permanent physical impairment caused by his chronic obstructive lung disease and byssinosis which in combination with his age, his limited education and his twenty-nine years of employment in the cotton textile industry, limit his ability to earn wages.” As plaintiff points out in his brief,
claimant sought a multitude of different jobs, both inside and outside the textile industry, with very little, if any, success. The jobs he otherwise could have obtained in the textile industry were denied him once he could not pass the breathing test. The construction job he attempted to perform between July and August, 1981, was terminated because the plaintiff could not hold out to do the job. The only other job he did obtain, washing dishes, was terminated because of the closing of the restaurant. Numerous other jobs outside of the textile industry including those of a garbageman, a truck driver, a bagboy, a cashier, an employee of Philip-Morris, a farm job, a textile job, and a sawmill job were all denied him on application.
Unlike the Lucas Court, this Court in Donnell followed the guiding principles set forth by the Supreme Court in Hilliard. Donnell, a fifty-year-old claimant, lost his textile job when the plant closed. His employer rejected him for a “promised” job at another plant when he could not pass the breathing test. Two months later, Donnell obtained a job at a lesser wage at another plant and worked at that job until his worker’s compensation hearing was held. The medical testimony in Donnell was remarkably similar to the medical testimony in the case sub judice. This Court, affirming the Commission’s opinion and award in Donnell, said:
Given plaintiff s physical condition, the limits on his ability to work and his lack of training in any job except the textile industry, we hold that there was competent evidence before the Industrial Commission to find that plaintiff was disabled from byssinosis.
60 N.C. App. at 342, 299 S.E. 2d at 438.
In this case, the Commission concluded that claimant has a “compensable occupational” disease, and defendants did not *378challenge that conclusion. That conclusion is mandated by the evidence. As stated by Justice Exum in his concurring opinion in Hilliard-. “In light of this conclusion [that claimant has an occupational disease], it is difficult to see what else plaintiff could do to prove that he has had a diminution in earning capacity as the result of an occupational disease.” 305 N.C. at 599, 290 S.E. 2d at 685. Indeed, in most occupational disease cases (excepting, for example, those involving payments made pursuant to N.C. Gen. Stat. Sec. 97-31(24) (1985) for partial loss of lung function, see Harrell v. Harriet & Henderson Yarns, 314 N.C. 566, --- S.E. 2d --- (filed 5 November 1985); Grant v. Burlington Industries, 77 N.C. App. 241, 335 S.E. 2d 327 (1985)), a conclusion of “compensability” contemplates a finding of some “disability.”
In this case I fear the majority has implicitly engrafted a new and troublesome requirement in occupational disease cases —a requirement that claimants unsuccessfully apply for every job in the marketplace that pays as much or more than claimant earned before his disability or produce expert testimony on job relocation which proves to the Commission that claimant is incapable of finding such a job. Believing that this is not required by law, I dissent. But even if this were a requirement, claimant came commendably close to fulfilling it. He made a good faith attempt without success to find alternative employment outside his usual vocation. The facts and every inference suggest that, because of his occupational disease, he is incapable of earning the same wages he was earning before his injury.